DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 39 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
At Line 1 of the Claim 39: the recitation “the trackpad” is not clear because no - - trackpad had been introduced in Claim 1.  For purposes of examination and to expedite prosecution, Claim 39 will be considered as depending from Claim 2.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 42 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
At Lines 1 – 2 of Claim 9, no further limitations are introduced as the subject matter of lines 1 – 2 is already incorporated at Lines 5 – 6 of Claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 18, 24, 32, 40, 42, and 45 - 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth, in view of Rogers, and further in view of Yang.
Regarding Claim 1, Hoellwarth discloses “A system for providing a display to a user” (Figures 3A, 4, 5, Items 300 ‘head-mounted device’, 502 ‘portable electronic device’, 506 ‘display screen’), “comprising: an input unit for receiving input from a user, the input unit being a hand held device and having a first surface for receiving a touch input from a user, the input unit transmitting data in response to the received input” (Figure 3A, Item 

Also, in a similar field of endeavor, Yang teaches a remote control that can be about a 45 mm square (i.e. about 3.13 square inches) (Paragraph [0046]) such that the entire face of the remote is less than 8 square inches.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a processor, memory, antenna” because one having ordinary skill in the art would want to make or receive calls. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first surface “has an area of less than eight square inches” because having ordinary skill in the art would want a remote sized to fit comfortably in a users hand (Yang, Paragraph [0046], Lines 1 – 3).
Regarding Claim 9, Hoellwarth, Rogers, and Yang, the combination of hereinafter referenced as HRY, disclose/ teach everything claimed as applied above (See Claim 1).  
Specifically, Hoellwarth and Rogers fail to explicitly disclose “wherein the first surface for receiving a touch input has an area of less than eight square inches”. However, Yang teaches a remote control that can be about a 45 mm square (i.e. about 3.13 square inches) (Paragraph [0046]) such that the entire face of the remote is less than 8 square inches.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first surface for receiving touch input “has an area of less than eight square inches” because having 
Regarding Claim 18, HRY disclose/ teach everything claimed as applied above (See Claim 1).  In addition, Hoellwarth discloses “wherein the display unit includes an outward facing camera” (Figures 10A, 10B, Items 1000 ‘portable electronic device’, 1010 ‘camera’, ‘1006’ screen’ (Notice that camera 1010 faces outward from display 1006.)).
Regarding Claim 24, HRY disclose/ teach everything claimed as applied above (See Claim 1).  In addition, HR fail to explicitly disclose where “the first surface for receiving a touch input has an area of less than 1 square inch”.
In a similar field of endeavor, Yang teaches a remote control that can be about a 45 mm square (i.e. about 3.13 square inches) (Paragraph [0046]) such that the entire face of the remote is less than 8 square inches. Therefore, Yang also teaches that at least a portion of the total surface of 3.13 square inches is less than 1 square inch.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first surface for receiving a touch input has an area of less than 1 square inch” because having ordinary skill in the art would want to receive inputs on the order of an areal region of a fingertip.
Regarding Claim 32, HRY disclose/ teach everything claimed as applied above (See Claim 1).  In addition, HRY fail to explicitly disclose “wherein the input received at the input unit causes a cursor to be moved in the graphical user interface provided by the display unit”.  However, Hoellwarth teaches that user inputs upon the front panel of the head-mounted device 300 can be translated into cursor movement on the screen of the portable electronic device (Paragraph [0110]).

Regarding Claim 40, Hoellwarth discloses “A system for providing a display to a user” (Figures 3A, 4, 5, Items 300 ‘head-mounted device’, 502 ‘portable electronic device’, 506 ‘display screen’), “comprising: an input unit for receiving input from a user, the input unit having a first surface for receiving a touch input from a user, the input unit communicatively coupled with a [ ] device” (Figure 3A, Item 322 ‘remote control’, Paragraph [0121] (Notice the remote control 322 is an input unit that is hand held for receiving input from a user, where the input unit has a first surface (i.e. the surface shown in Figure 3A) and transmits data in response to input received (Lines 5 – 9 of Paragraph [0121]).), “wherein the first surface for receiving a touch input [ ] does not provide an output display” (Figure 3A, Item 322 (Notice the first surface of remote control 322 does not provide an output display.)), “and a display unit communicatively coupled to the [ ] device” (Figure 5, Item 506 ‘display screen’), “the display unit remote from the input unit and the [ ]device  and in communication with the input unit” (Figure 3A and Paragraph [0121] (Notice that the display disposed in the head mounted device 300 is remote from remote 322 and remote from the rest of the portable electronic device and in communication with display unit via at least a wireless communication protocol.)), “the display unit providing a graphical user interface through the display on a first surface of the display unit, the graphical user interface based on data received from the input” (Paragraphs [0202] – [0203] (Notice that the graphic of picture in picture (PIP) is provided 
In a similar filed of endeavor, Rogers teaches a cellular telephone that has a processor 1191 (Figure 12 and Paragraph [0063]).
Also, in a similar field of endeavor, Yang teaches a remote control that can be about a 45 mm square (i.e. about 3.13 square inches) (Paragraph [0046]) such that the entire face of the remote is less than 8 square inches.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “computing” device because one having ordinary skill in the art would want to digitally make or receive calls. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first surface “has an area of less than eight square inches” because having ordinary skill in the art would want a remote sized to fit comfortably in a users hand (Yang, Paragraph [0046], Lines 1 – 3).
Claim 42, HRY disclose/ teach everything claimed as applied above (See Claim 40).  Specifically, Hoellwarth and Rogers fail to explicitly disclose “wherein the first surface for receiving a touch input has an area of less than eight square inches”. However, Yang teaches a remote control that can be about a 45 mm square (i.e. about 3.13 square inches) (Paragraph [0046]) such that the entire face of the remote is less than 8 square inches.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first surface for receiving touch input “has an area of less than eight square inches” because having ordinary skill in the art would want a remote sized to fit comfortably in a users hand (Yang, Paragraph [0046], Lines 1 – 3).
Regarding Claim 45, Hoellwarth discloses “A system for providing a display to a user” (Figures 3A, 4, 5, Items 300 ‘head-mounted device’, 502 ‘portable electronic device’, 506 ‘display screen’), “a mobile device” (‘portable electronic device’), “an application [ ] of the mobile device and executable [ ], the executing application receiving input from a user [ ] , the application transmitting data in response to the selected input” ((Paragraphs [0202] – [0203] (Notice that the graphic of picture in picture (PIP) is provided on the display surface (i.e. a first surface) of the portable electronic device within head mounted device 300 where selection data from remote 322 is used to at least adjust the size of the graphical PIP.)), “a display unit remote from the mobile device and in communication with the mobile device” (Figure 3A and Paragraph [0121] (Notice that the display disposed in the head mounted device 300 is remote from portions of portable electronic device and in communication to received display data.)),  “the display unit providing a graphical user 
In a similar filed of endeavor, Rogers teaches a cellular telephone that has a processor 1191, memory 1192, and antenna 1194 (Figure 12 and Paragraph [0063]). Also, the iPhone 4 as an example of a portable electronic device utilizes a touch screen for input (iPhone 4, Page 2, Line 2 under the heading “Display”).
Also, in a similar field of endeavor, Yang teaches a remote control that can be about a 45 mm square (i.e. about 3.13 square inches) (Paragraph [0046]) such that the entire face of the remote is less than 8 square inches.

Regarding Claim 46, HRY disclose/ teach everything claimed as applied above (See Claim 1).  Specifically, refer back to Claim 1 and notice that the system of HRY discloses/ teaches a system which performs the method of Claim 46. Also, notice that the reasoning for making the combination is that same as that given for Claim 1.
Regarding Claim 47, HRY disclose/ teach everything claimed as applied above (See Claim 46).  In addition, Hoellwarth discloses “establishing a connection between a display unit and a remote input unit” (Figure 3A and Paragraph [0121] (Notice that the remote 322 in communication with the display unit of the portable electronic device via at least a wireless communication protocol that establishes a connection between remote 322 and the portable electronic device as the display unit.)).
Regarding Claim 48, HRY disclose/ teach everything claimed as applied above (See Claim 46).  In addition, Hoellwarth discloses “wherein the graphical user interface data is displayed on a first surface of the display unit” (Paragraphs [0202] – [0203] (Notice .
Claims 2 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth, in view of Rogers, in view of Yang, and further in view of Arriola.
Regarding Claim 2, HRY disclose/ teach everything claimed as applied above (See Claim 1).  In addition, HRY, fail to explicitly disclose where “the input unit including a track pad of the first surface”.
In a similar field of endeavor, Arriola teaches a remote 114 for control of user interface having trackpad 118 for user input (Figure 1, Paragraph [0019]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the input unit including a track pad of the first surface” because having ordinary skill in the art would want to perform clicking (Paragraph [0019], Lines 5 – 6).
Regarding Claim 39, HRY disclose/ teach everything claimed as applied above (See Claim 1).  In addition, HRY, fail to explicitly disclose where “wherein the trackpad be operated by fingers on one hand of a user and buttons may be operated by fingers of the user's other hand”.
In a similar field of endeavor, Arriola teaches a remote 114 for control of user interface having trackpad 118 and directional button 116 for user input in either hand (Figure 1, Paragraph [0019]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the trackpad be .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth, in view of Rogers, in view of Yang, and further in view of Sanders et al. (United States Patent US 4,963,876), hereinafter referenced as Sanders.
Regarding Claim 13, HRY disclose/ teach everything claimed as applied above (See Claim 1).  In addition, HRY fail to explicitly disclose “wherein the input unit has a depth of less than one third of an inch”.
In a similar field of endeavor, Sanders teaches a remote control that is approximately one-quarter inch thick (Column 3, Lines 15 – 19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the input unit has a depth of less than one third of an inch” because having ordinary skill in the art would want a remote that is “extremely easily carried” (Sanders, Column 3, Lines 18-19).
Claim 38 is are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth, in view of Rogers, in view of Yang, and further in view of Shim.
Regarding Claim 38, HRY disclose/ teach everything claimed as applied above (See Claim 1).  In addition, HRY fail to explicitly disclose “wherein input unit and display unit are implemented in a wrist-worn system, wherein the display unit changes display in response to the input unit being removed from the wrist”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein input unit and display unit are implemented in a wrist-worn system, wherein the display unit changes display in response to the input unit being removed from the wrist” because one having ordinary skill in the art would want to prevent loss (i.e. with regard to implementation in a wrist-worn system) and on having ordinary skill in the art would want to prevent battery drain (Paragraph [0543]).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth, in view of Rogers, in view of Yang, and further in view of Lydecker.
Regarding Claim 41, HRY disclose/ teach everything claimed as applied above (See Claim 40).  In addition, HRY, fail to explicitly disclose “wherein the display unit is a monocle”.
In a similar field of endeavor, Lydecker teaches a variety of user wearable items such as eyeglasses and monocles (Paragraph [0019], Lines 1 – 11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the display unit is a monocle” because having ordinary skill in the art would want to retain an unobstructed via of one eye for at least ensuring navigational safety.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth, in view of Rogers, in view of Yang, and further in view of Goldstein.
Claim 43, HRY disclose/ teach everything claimed as applied above (See Claim 40).  In addition, HRY fail to explicitly disclose “wherein the input unit is coupled to a strap configured to be worn by a user”.
In a similar field of endeavor, Goldstein teaches a remote control the may be worn as a wrist-strap bracelet (Paragraph [0011], Lines 1 – 2, and Figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the input unit is coupled to a strap configured to be worn by a user” because one having ordinary skill in the art would want to prevent loss of a remote.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth, in view of Rogers, in view of Yang, and further in view of Apple Inc. (iPhone 4 Technical Specifications Published February 19, 2014), hereinafter referenced as Apple.
Regarding Claim 44, HRY disclose/ teach everything claimed as applied above (See Claim 40).  In addition, HRY, fail to explicitly disclose “wherein the computing device has a length (height) of less than five inches, a width of less than three inches, and a depth of less than 0.5 inches”.
In a similar field of endeavor, an IPhone 4 as an example of a portable electronic device has dimensions of 4.5 inches in length, 2.31 inches in width, and 0.37 inches in height (depth)  (iPhone 4, Page 1, Lines 1 – 8 under the heading “Size and weight”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the computing device has a length (height) of less than five inches, a width of less than three inches, and a 

Response to Arguments and Amendments
	Applicant arguments and amendments filed August 27, 2020 have been fully considered.
	First, the Objections to Claims 38, 39, and 46 – 48 as set forth and made of record in the Office Action mailed May 15, 2019 have been overcome via amendments to each of Claims 38, 39, and 46.
	Second, the 35 U.S.C. 112(b) rejections of Claims 6, 9, 13, 24, 29 – 31, and 45 as set forth and made of record in the Office Action mailed May 15, 2019 have been overcome via cancelation of Claims 6 and 19 – 31 and amendment to Claims 9, 13, 24, and 45.
	Finally, all arguments are moot in view of the new thrust for rejections as necessitated by amendments to each of Claims 1, 40, 45, and 46.

Conclusion
Applicant's amendment necessitated the new thrust of rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        February 25, 2021